DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to recite that “the opening part is shaped and sized for the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the opening part with the food item”, however, it is noted that the specification only discloses that the sauce is removed through “a feeding formed by the detachment of the opening part, not through the opening part itself (see paragraph [0027] of the pgpub specification).  Therefore the limitation that “the opening part is shaped and sized for the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the opening part with the food item” is seen to constitute an issue of new matter and as such must be deleted. 
Claims 2-3 are rejected based on their dependence from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 has been amended to recite that “the opening part is shaped and sized for the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the opening part with the food item”, however it is noted that the specification only discloses that the sauce is removed through “a feeding hole” formed by the detachment of the opening part, not through the opening part itself, it is unclear how sauce is removed through the opening part (see paragraph [0027] of the pgpub specification). The claims have been interpreted as the opening part is shaped and sized to allow receipt of a food item within the container when the opening 
Claims 2-3 are rejected based on their dependence from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moore GB 2373233 in view of Martuch US 2008/0037912.
Regarding claim 1, Moore discloses a disposable sauce container (Figs. 1, 4) for accommodating sauce therein (the package may be used for liquids, e.g. a food sauce) (Pg. 1, lines 17-19, Pg. 6, lines 11), the disposable sauce container comprising an opening part (patch 12) in one of a front surface and a rear surface. The opening part is configured to be opened and closed by a user (patch 12 is secured to the tube with the aid of a resealable adhesive) (Pg. 3, lines 1-2).  
It is noted that Moore is seen to be capable of having some type of a food item be insertable through the opening part especially since this would have been a function of the particular type of food item that one chose to insert through the opening, for instance pretzel and/or potato sticks. It is further noted that Moore teaches that the particular size of the opening can clearly be varied (Pg. 6, lines 8-9) and therefore would have been configured to receive a food item. 
In the event that claim 1 could be construed as differing from Moore in the recitation that the opening part is shaped and sized for the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the opening part with the food item, Martuch discloses a sauce container (Fig. 6, [0027], [0016]) comprising an opening part (42b) in one of a front surface and a rear surface, the opening part configured to be opened by a user, wherein in an open configuration of the disposable sauce container, the opening part is shaped and sized to be capable of the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the opening part with the food item ([0027]-[0030]).  It is noted that Martuch discloses “in one example, the bag 12b may contain a quantity of ketchup desirable for an event… a user may acquire a bag 12b with a smaller quantity of ketchup, the bag 12b can be opened like a serving dish by removing the portion 42b from the portion 52b, the ketchup evacuated from the bag through a display opening 34b during the event”, and in another description of the use of the container with the display opening portion 42b, recites that the portion 42b can be sized to allow a user to grasp a plurality of potato chips and evacuate potato chips form the bag, thus it is clear that Martuch intends for the display opening formed by removal of portion 42b to be of a 
It would have been obvious to one of ordinary skill in the art to modify Moore such that the opening part is shaped and sized to be capable of the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the opening part with the food item as taught by Martuch in order to provide the container of Moore with a display opening of a size and shape to allow the user to access the sauce directly from the container and to prevent the need of an additional container to dispense the sauce of the container into. 
Regarding claim 2, Moore discloses that the opening part (patch 12) includes a separation portion (semi-circular part 16 of tube 2 and adhesive portion of 12 surrounding 16) configured to be detached from the front surface or the rear surface and a grip portion (lift up tab 14) configured to be gripped by the user (Fig. 4).
Regarding claim 3, Moore discloses that the separation portion (semi-circular part 16 of tube 2 and adhesive portion of 12 surrounding 16) includes a central portion (semi-circular part 16 of tube 2 attached to the patch 12) and an adhesive portion (circular patch 12 is coated on one face with resealable adhesive) (Pg. 4, lines 4-8, Pg. 5, lines 17-18), the central portion (semi-circular part 16 of tube 2 attached to the patch 12) is configured to be separated from the front surface or the rear surface and forming .

    PNG
    media_image1.png
    685
    783
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered, however Martuch US 2008/0037912 (already of record) has been relied on to teach the new limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792